DETAILED ACTION
This Office Action is in response to the Amendment filed 1/27/21.  As requested, claim 1 has been amended and claim 8 has been added.  Claims 1-8 are pending in the instant application.
In response to the amendment, the 112(b) rejection of claims 1-7 are hereby withdrawn.
  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 1/27/21 have been fully considered but they are not persuasive. Applicant primarily argues that Geng does not teach each and every limitation of claims 1-7 sufficient for a person of ordinary skill in the art.  Specifically argued is that Geng fails to teach an uneven surface for a top surface as recited in amended claim 1, and that Geng merely teaches a flat adhesive layer for a wound covering as a top surface.   Applicant even further contends that it is  
“an unreasonable interpretation of Geng to equate the flat adhesive layer to Applicant’s claim because: (1)    Applicant claims that the top surface is uneven itself, not that there is another layer on top of the top surface. To put it another way, Applicant is claiming that the top surface is itself uneven, not that extra adhesive be placed on top of the top surface or other extra elements. (2)    Applicant teaches and claims that the uneven surface makes removal of the replaceable wound covering portion easier by virtue of the uneven surface. Geng teaches no such thing. Unsurprisingly, the flat adhesive layer of Geng is simply used as an adhesive, i.e., to adhere the window covering. One skilled in the art would never look to Geng to learn about using uneven surfaces to make removal easier. Because the adhesive layer of Geng is used for a wholly different purpose, it is an unreasonable interpretation to suggest that Geng teaches or suggests having an uneven surface as recited by Applicant. (3) The top layer of Geng is a flat adhesive layer. Geng does not appear to teach bumps or unevenness in this layer. Hence, it is an unreasonable interpretation of Geng to conclude that it teaches a top surface having an uneven 

The Office disagrees.  As can be seen from the annotated Fig. 6, the adhesive, which is placed on the top surface at the first end and second end, forms an uneven surface immediately adjacent and surrounding opening (50).  Since the adhesive is uneven and is not continuously applied around the perimeter of the opening it in fact eases removal of each replaceable wound covering portion by decreasing the adhesive surface area to which flap (18) is adhered/attached.
The Office would also like to point out that The Free Dictionary defines a bump as defined as a raised or rounded spot and a ridge as a long narrow upper section or crest (see the enclosed definitions).  And given the broad recitation or “raised bumps” and “raised ridges” in claims 2 and 4, respectively, the adhesive on the first end and second end read on both raised bumps (a raised section on the top surface) and raised ridges (a long narrow raised section on the top surface).  Thus, Applicant’s claim 2 and 4 do not patentably define Applicant’s invention over Geng.
Applicant also argues that “Etheredge (U.S. Patent 6,689,931), Lee (US 2014/0323941) and Economou (U.S. Patent 3,885,559) fail to rectify the deficiencies  Accordingly, Applicant’s claims are patentably distinguishable and therefore allowable in view thereof.  The Office disagrees. This argument is predicated upon the assumption that Geng does not disclose claim 1; however, as can be read from above, the Office concludes that Geng does in fact disclose claim 1, therefore this argument is moot.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim(s) 1, 2, 4, 6 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. Patent No. 5,637,080 (“Geng”).
As regards claim 1, Geng discloses a wound dressing that discloses Applicant’s presently claimed invention. More specifically, Geng discloses an apparatus comprising a two-piece bandage (2), comprising: a boundary portion (constituted by backing sheet 4) comprising: a bottom surface comprising adhesive (adhesive layer 6) for attaching the boundary portion to skin of a patient (col. 3, lines 35-38 and col. 4, lines 26-33); an open window (constituted by opening 50) in the middle of the boundary portion (see Fig. 6) permitting one to view a wound through the open window; and a top surface comprising a first portion of the top surface surrounding the open window (note in the annotated figure that the first portions surrounds the opening and adhesive) including a flat surface and a second portion of the top surface being an uneven surface (see annotated Fig. 6 below); and a plurality of replaceable wound covering portions (18, see col. 4, lines 5-25 which discloses that flap may be removed and replaced), each replaceable wound covering portion comprising a padded section (constituted by gauze 22) comprising a material (gauze material used to cover/dress the wound) to dress the wound; and wherein each replaceable wound covering portion can be sequentially positioned with the padded section proximate to the wound and adhered to the boundary portion (see col. 4, lines 5-25 which discloses that flap may be removed and replaced and adhered to the boundary portion at 14a, 14b); and wherein the uneven 
Assuming arguendo that Applicant argues that Geng does disclose of the claimed features in a single embodiment, it is clear from the disclosure that all claimed features may be combined into a single embodiment depending upon the wound type the dressing will cover.  As such, it would have been obvious to one of ordinary skill in the art to combine the disclosed features into a single embodiment such as the embodiment of Fig. 6, to include a plurality of replaceable flaps (18, 22) in order to replace soiled wound coverings.
As regards claim 2, Geng discloses the apparatus of claim 1, wherein the second portion of the top surface comprises raised bumps (constituted by the adhesive layers at the first and second ends of flap (18), which layers form raised surfaces extending from the top surface of backing (10).  Applicant should note that a bump is defined by Merriam-Webster as “a relatively abrupt convexity or protuberance on a surface”, and the adhesives on the first and second ends of flap (18) constitute raised bumps.
As regards claim 4, Geng discloses the apparatus of claim 1, wherein the second portion of the top surface comprises raised ridges (constituted by the adhesive layers at the first and second ends of flap (18), which layers form raised surfaces extending from the top surface of backing (10).  Applicant should note that a ridge is defined by Merriam-Webster as “an elevated body part or structure”, and the adhesives on the first and second ends of flap (18) constitute raised ridges.
As regards claim 6, Geng discloses the apparatus of claim 1, wherein the first portion and the second portion collectively cover an entirety of the top surface (see Fig. 6).
Alternate Interpretation: As regards claim 7, Geng discloses the apparatus of claim 1, wherein the first portion and the second portion collectively cover a fraction of an area of the top surface when the first portion is considered only as the portion immediately adjacent the second portion surrounding the opening.

Claims 2, 3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geng.
Alternate Interpretation: As regards claims 2 and 3, Geng discloses the apparatus of claim 1, wherein the second portion of the top surface comprises raised bumps and wherein the raised bumps comprise through holes configured to permit air to pass through the bandage.  As can be read from col. 3, lines 22-24, backing (10) may be constructed from mesh type material, which inherently has holes or apertures therein, in order to render backing (10) permeable.  As such, it would have been obvious to one of ordinary skill in the art to construct backing (10) of Geng from mesh material in order achieve the predictable result of imparting permeability to the backing.  Thus, when the adhesive to secure flap (18) at its first and second ends is applied to the top surface to define raised bumps, the adhesive areas will have openings.
As regards claim 8, Geng disclose the apparatus of claim 1, except wherein the second portion of the top surface is formed having a plurality of spaced protrusions.  However, as can be read from col. 3, lines 22-24, (10) may be constructed from mesh .

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geng in view of U.S. Patent Application Publication No. 2014/0323941 (“Lee”).
As regards claim 5, Geng discloses the apparatus of claim 4, except wherein the raised ridges comprise concentric rings formed around the first portion of the top surface.  However, Lee discloses an adhesive device (pad 500) for use on the skin of a user comprising a substrate (501) having concentric circles of adhesive (503) and having non-adhesive portions (505) there between in order to allow for the transfer of moisture with the skin (para. 0004).
In view of Lee, it would have been obvious to one having ordinary skill in the art to have modified the pattern of adhesive on the top surface of backing (10) such that it includes concentric circles as an obvious design choice since it appears that any pattern of adhesive would work equally well in securing the flap to the top surface.

    PNG
    media_image1.png
    618
    975
    media_image1.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Etheridge, III discloses raised adhesive bumps with openings.,
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM M LEWIS whose telephone number is (571)272-4796.  The examiner can normally be reached on Monday -Friday 5:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.










/KIM M LEWIS/Primary Examiner, Art Unit 3786